                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                  :      CIVIL ACTION
ex rel. RONALD J. STRECK                  :
                                          :
      v.                                  :
                                          :
BRISTOL-MYERS SQUIBB COMPANY              :      NO. 13-7547

                                      ORDER

      NOW, this 3rd day of April, 2019, upon consideration of Bristol-Myers Squibb

Company’s Motion for Reconsideration (Document No. 117), the response, the reply, and

the sur-reply, it is ORDERED that the motion is DENIED.




                                                    /s/TIMOTHY J. SAVAGE
